In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0521V
                                      Filed: April 24, 2018
                                         UNPUBLISHED


    ERICA LINEGAR,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ilene Clair Albala, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 13, 2017, Erica Linegar (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered injuries to her left
shoulder as a result of an influenza (“flu”) vaccine she received on December 11, 2015.
Petition at 1, 4. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On January 10, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On April 24, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $96,500.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $96,500.00, in the form of a check payable to
petitioner, Erica Linegar. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                             )
ERICA LINEGAR,                               )
                                             )
               Petitioner,                   )
                                             )       No. 17-521
 v.                                          )       Chief Special Master Dorsey
                                             )       ECF
SECRETARY OF HEALTH AND                      )
HUMAN SERVICES,                              )
                                             )
               Respondent.                   )
                                             )

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On January 10, 2018, Chief Special Master Dorsey issued an Order finding that petitioner

is entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(SIRVA). Based upon the evidence of record, respondent proffers that petitioner should be

awarded $96,500.00, which represents all elements of compensation to which petitioner would

be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $96,500.00, in the form of a check payable to petitioner.

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.
                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              GABRIELLE M. FIELDING
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ Ilene Albala
                                              ILENE ALBALA
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Ben Franklin Station
                                              Washington, D.C. 20044-0146
                                              Direct dial: (202) 616-3655

Dated: April 24, 2018




1Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2